DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an email with Jingyuan Huang on May 17, 2022.
The application has been amended as follows: 
1.	(Previously Presented) A computer-implemented method for facilitating automated subrogation case processing, comprising:
transmitting a query to a database using a communication subsystem, the query including information indicative of an incident associated with a member; 
receiving, by the communication subsystem, a response to the query indicative of associated medical information for the member; 
retrieving, based on the received response, medical claims associated with the member;
computing, using a computation subsystem that is at least partially implemented using electronic circuits, a first probability value for each retrieved medical claim, the first probability indicating a relatedness of the medical claim to the incident;
determining, for each retrieved medical claim, whether the medical claim is related to the incident by comparing the first probability value with a first predefined threshold; 
computing, using the computation subsystem, a second probability value indicating whether all medical claims related to the incident are present; and
generating a final determination for the incident by comparing the second probability value with a second predefined threshold, wherein the method further comprises:
obtaining a first set of training data that includes information of multiple past incidents, each of the multiple past incidents having one or more related medical claims and each medical claim including at least an age of a corresponding member, one or more diagnosis codes, one or more drug codes, or one or more procedural codes; and
training, by the computation subsystem, a claim valuation model based on at least one of the age of the corresponding member, the one or more diagnosis codes, the one or more drug codes, or the one or more procedural codes of the first set of training data,
wherein the training comprises training the claim valuation model using a gradient boosting technique. 

2.	(Canceled).	 
3.	(Previously Presented) The method of claim 1, wherein computing the first probability value comprises:
determining the first probability value by obtaining an inference result of the medical claim using the claim valuation model.
4.	(Canceled).	 
5.	(Previously Presented) The method of claim 1, wherein the gradient boosting technique uses a decision tree having a maximum depth of five.
6.	(Currently Amended)	The method of claim 1, comprising:
obtaining a second set of training data that includes information of multiple past incidents, each of the multiple past incidents including at least an age of a corresponding member, a sum of paid amount for all related medical claims, a number of unrelated medical claims, or a sum of paid amount for all the unrelated medical claims; and
training, by the computation subsystem, a final recommendation model based on at least one of the age of the corresponding member, the sum of paid amount for all the related medical claims, the number of the unrelated medical claims, or the sum of paid amount for all the unrelated medical claims in the second set of training data. 
7.	(Original)	The method of claim 6, wherein computing the second probability value comprises:
determining the second probability value by obtaining an inference result based on the incident and the retrieved medical claims using the final recommendation model.
8.	(Original)	The method of claim 6, wherein the training comprises training the final recommendation model using a gradient boosting technique. 
9.	(Original)	The method of claim 8, wherein the gradient boosting techniques uses a decision tree having a maximum depth of five.
10.	(Previously Presented) A device for automated subrogation case processing, the device comprising: 
a processor; and
a memory including instruction stored thereon, wherein the instructions upon execution by the processor cause the processor to: 
transmit a query to a database, the query including information indicative of an incident associated with a member; 
receive a response to the query indicative of an associated medical information for the member; 
retrieve, based on the received response, medical claims associated with the member;
compute, for each retrieved medical claim, a first probability value indicating a relatedness of the medical claim to the incident;
determine, for each retrieved medical claim, whether the medical claim is related to the incident by comparing the first probability value with a first predefined threshold;
compute a second probability value indicating whether all medical claims related to the incident are present; and
generate a final determination for the incident by comparing the second probability value with a second predefined threshold,
wherein the processor is further configured to:
receive a set of training data that includes information of multiple past incidents, each of the multiple past incidents including at least an age of a corresponding member, a sum of paid amount for all related medical claims, a number of unrelated medical claims, or a sum of paid amount for all the unrelated medical claims;
train a final recommendation model based on at least one of the age of the corresponding member, the sum of paid amount for all the related medical claims, the number of the unrelated medical claims, or the sum of paid amount for all the unrelated medical claims in the set of training data, and 
the processor is configured to compute the second probability value based on:
determining an inference result based on the incident and the retrieved medical claims using the final recommendation model.
[[12]] 11.	(Currently Amended)	The device of claim 10, wherein the processor is configured to:
receive an additional set of training data that includes information of multiple past incidents, each of the multiple past incidents having one or more related medical claims and each medical claim including at least an age of a corresponding member, one or more diagnosis codes, one or more drug codes, or one or more procedural codes; and
train a claim valuation model based on at least one of the age of the corresponding member, the one or more diagnosis codes, the one or more drug codes, or the one or more procedural codes of the additional set of training data.
[[13]] 12.	(Currently Amended) The device of claim [[12]] 11, wherein the processor is configured to compute the first probability value based on:
determining an inference result of the medical claim using the claim valuation model. 
[[14]] 13.	(Currently Amended) The device of claim [[13]] 12, wherein the processor is configured to train the claim valuation model using a gradient boosting technique with a decision tree that has a maximum depth of five. 
[[15]] 14.	(Canceled, Currently Amended).	
[[16]] 15.	(Currently Amended)	The device of claim 10, wherein the processor is configured to compute the first probability value based on:
determining an inference result based on the incident and the retrieved medical claims using the final recommendation model.
[[17]] 16.	(Currently Amended)	The device of claim 10, wherein the processor is configured to train the claim valuation model using a gradient boosting technique with a decision tree that has a maximum depth of five. 
[[18]] 17.	(Currently Amended)	A system for automated subrogation case processing, comprising 
one or more processors; and
one or more memory units including instruction stored thereon, wherein the instructions upon execution by the one or more processors cause the one or more processors to implement a subrogation case management platform including: 
a presentation-layer module configured to provide a user-interface for a member of the platform to interact and retrieve information;
a service-layer module in communication with the presentation-layer module to obtain information indicative of an incident associated with the member via the user-interface, wherein the service-layer module comprises an address verification module, a member authorization module, a notification module, and a data layer module, the service-layer module further comprising:
a case-management service configured to communicate with the address verification module to verify an address of the member, to communicate with the medical authorization module to obtain a medical authorization from the member, to communicate with the notification module to notify the member of a change in processing the incident, and to communicate with the data layer to retrieve medical claims of the member from one or more databases based on the information indicative of the incident, the case-management service further comprising a computation subsystem configured to:
compute, for each retrieved medical claim, a first probability value indicating a relatedness of the medical claim to the incident;
determine, for each retrieved medical claim, whether the medical claim is related to the incident by comparing the first probability value with a first predefined threshold;
compute a second probability value indicating whether all medical claims related to the incident are present; and
generate a final determination for the incident by comparing the second probability value with a second predefined threshold,
wherein the case-management service is further configured to:
	train a claim valuation model based on a first set of input data;
	train a final recommendation model based on a second set of input data; and
	deploy the claim valuation model and the final recommendation model upon determining that the claim valuation model and the final recommendation model achieve a predefined level of accuracy; and wherein the case-management service further comprises a job scheduler configured to retrain the claim valuation model or the final recommendation model. 
18-19. (Canceled, Currently Amended). 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Applicant amended the claims.  Therefore, the 112 rejection and claim objections have been withdrawn. 
The Applicant amended the claims to include: wherein the method further comprises: obtaining a first set of training data that includes information of multiple past incidents, each of the multiple past incidents having one or more related medical claims and each medical claim including at least an age of a corresponding member, one or more diagnosis codes, one or more drug codes, or one or more procedural codes; and training, by the computation subsystem, a claim valuation model based on at least one of the age of the corresponding member, the one or more diagnosis codes, the one or more drug codes, or the one or more procedural codes of the first set of training data, wherein the training comprises training the claim valuation model using a gradient boosting technique.
The closest prior art is McKown 8615409.  The closest NPL is “TRENDS AND PRACTICES IN HEALTHCARE SUBROGATION,” MJ Brien, CWA Panis - 2013 - dol.gov.  The closest foreign reference is CN 113963149 A discloses fuzzy judging method for medical bill.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691